IN THE
                         TENTH COURT OF APPEALS

                                No. 10-11-00015-CV

SCOTT J. SCHERR, JOHN W. CLANTON
AND FIBERTOWN DC, LLC,
                                                          Appellants
v.

VANCE SWAGGERTY,
                                                          Appellee



                          From the 85th District Court
                              Brazos County, Texas
                        Trial Court No. 10-000935-CV-85


                          MEMORANDUM OPINION


      Scott J. Scherr has filed a motion to dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1). Scherr states that the parties have entered into a settlement agreement and

no longer wish to pursue the appeal. Dismissal of this appeal would not prevent a

party from seeking relief to which it would otherwise be entitled.      The motion is

granted, and the appeal is dismissed.


                                              AL SCOGGINS
                                              Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed March 2, 2011
[CV06]




Scherr v. Swaggerty                         Page 2